Boyce, J.,
delivering the opinion of the court:
The exception relied upon is:
“That the plaintiff in said judgment sued by his initials and not by his full name.”
While adhering to former decisions by this court, that a person may not sue or be sued by his initials alone, we think in this case, inasmuch as the Christian name is given as J. Stanford, it sufficiently identifies the plaintiff, and that the judgment below should be affirmed. Besides Lecates sued as Clerk of School District No. 40.
The judgment is affirmed.